In a separation action, order, entered after a hearing before an Official Referee, granting plaintiff’s motion to modify the final judgment and increasing the amount of alimony from $25 to $40 per week, reversed on the law and the facts, without costs, and the motion denied, without costs. The record fails to disclose a substantial change in circumstances authorizing the court to exercise its discretion in favor of modifying the judgment. Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.